Title: To George Washington from James Duane, 10 March 1785
From: Duane, James
To: Washington, George



Dear Sir
New York 10th March 1785

An Opportunity at length presents itself of forwarding to your Excellency a packet which has been detained ever since I left Trenton, as I did not wish to hazard it by the Post.
Congress are fixed here for the present apparently to their Satisfaction. They are busily employed in arranging the national Affairs. Mr Adams is appointed Minister for the Court of London Mr Jefferson for Versailles: who will be sent to the Hague is undecided. The five per Cent Requisition goes on heavily and I am very apprehensive of it’s Fate even in this State which once took the Lead in every federal Measure. The Rhode Island and other Eastern publications against this Grant have made a deep Impression in the Counties most exposed to their Influence—A bill on this interesting Subject is under Commitment in the Senate and will be brought forward in a few days. It is to be lamented that even there it will meet with warm Opposition.
Our legislature I take it for granted will in the Course of this Month pay into the Continental Treasury 110,000 Dollars in Specie and 37000 in Certificates in full of their Arrears which will be a present supply. A bill for this purpose has passed the Senate.

It seems still to be doubtful whether the Emperor will persist in his Hostilities or retract or suspend his Claims. Whatever may be the Event I feel for the Dutch. Their Conduct to us is a proof of their magnanimity and their Sense of the Value of Liberty—and yet it is their Fate to be in the neighbourhood of three mighty Monarchs who in turn assume authority to direct and controul them—to say nothing of Great Brittain which does not regard them in a friendly Light. If the Dutch consulted their Happiness they woud transport themselves their arts And their wealth and partake with us in the Blessings which we enjoy in a Land of Liberty and plenty out of the Reach of Kings. I ventured in a social Hour to drop a hint of this kind to Mr Van Berckel; it cannot be supposed that it admitted of Discussion: but I was not only in earnest, but am fully perswaded that if any considerable Misfortune shoud befall the Dutch from the Rapacity of their Neighbours this in a great Degree will be the Event: nor when I consider how little of Principle is to be found in most of the Cabinets of Europe, and how shamefully Poland was plundered and divided without a pretence of Right, do I beleive such an Event at any great Distance.
Mrs Duane and our Daughter Join me in our most respectful Compliments to yourself and Mrs Washington; and I beg you will believe that among your numerous Friends there is none more firmly attached to you by Sentiments of Affection Respect and Esteem than him who has the Honor to be Dear Sir—your most obedient & very humble Servant

Jas Duane

